DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

 Response to Amendment
This office action is responsive to the amendment filed on January 24, 2022.  As directed by the amendment: claim(s) 1-2, 11, 13-14, 16 and 21 have been amended, claim(s) 6, 8 and 19 have been cancelled, and claim(s) 23 have been added. Thus, claims 1-5, 7, 9-18, and 20-23 are currently pending in the application.

Response to Arguments
Applicant's arguments filed January 24, 2022, regarding the 35 U.S.C 101 rejection of claims 35 U.S.C. 101 rejection of claims 1-5, 7, 9-18, and 20-22 have been fully considered but they are not persuasive. The applicant principally argues that the specification sets forth an improvement and that the claims reflect this disclosed improvement. The examiner respectfully disagrees. While the applicant details and points to the instant specification for the complex calculations and technological improvements by utilizing improved sensitivity in CKD detection this is not reflected in the claims. The breadth of the claims, at present, are still broad enough to read on a simple calculation (that can be performed mentally) in order to determine the renal risk. Therefore, the claims fail to reflect the technological improvement as described in both the arguments and the instant specification.
The examiner would like to note that it would appear that the new claim 23 (if it were supported by the instant specification) would have been able to overcome the 101 rejection if it were rolled into the Independent claim. However, since the current claim 23 is rejected under 35 USC 112(a) as new matter the 101 rejection of the claims is maintained.
Applicant’s arguments, see pgs. 11-14, filed January 24, 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-5, 7, 9-18, and 20-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-5, 7, 9-18, and 20-23 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitations detail “a controller circuit configured to adjust an operating mode of the cardiac event detector based at least on the composite cardiorespiratory index…” The applicant points to the instant specification [0069] as support. However, the instant specification details that the WHF detector circuit may be configured to detect WHF operated under an operating mode, which may include a detection algorithm for detecting WHF and the detection algorithm may be chosen based on the composite renal risk indication. This does not support the newly amended claim that the circuit adjusts the operating mode, instead it states that it can detect which/an operating mode is currently active but doesn’t detail or explain how it would adjust said operating mode based on the composite cardiorespiratory index. Therefore, it appears the applicant is attempting to claim new matter. Please refer to MPEP 2163.03 and 2161.01 regarding sufficiently describing how a function is achieved utilizing computer implemented inventions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-18, and 20-23 are rejected under 35 U.S.C. 101 because, although the claims relate to a signal processor circuit which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to generating a renal risk indication and presenting it to the user with mere data gathering (sensor signals) in order to diagnose or present a current state of the user, all of which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the invention is directed to a series of data gathering steps that are necessary to determine the patient’s risk of renal dysfunction. This can be performed simply by the user collecting data and then outputting a result to the user which can be done mentally. As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct.
This method of generating a renal risk indication output is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough								May 1, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792